OPINION — AG — ** TEXTBOOKS — EMERGENCY FUNDS ** (1) THE STATE BOARD OF EDUCATION WILL 'NOT' BE AUTHORIZED TO MAKE PURCHASE OF, OR TO ISSUE A PURCHASE ORDER FOR, TEXTBOOKS THAT WOULD BE PAID FROM SAID $750,000.00 APPROPRIATION UNTIL THERE HAS BEEN AN ALLOCATION OF CASH PROVIDED BY 62 Ohio St. 9.4 [62-9.4] (2) IF THE LEGISLATURE DURING ITS SESSION MAKES AN ADDITIONAL APPROPRIATIONS FROM THE EMERGENCY APPROPRIATION FUND FOR SAID FISCAL YEAR, THEN SUCH ADDITIONAL APPROPRIATIONS WILL BE SUBJECT TO SAID APPROPRIATION WILL ALSO BE SUBJECT TO SAID $750,000.00 APPROPRIATION; EVEN IF THE LATTER IS NOT OBLIGATED, UNLESS THE LEGISLATURE SPECIFIES OTHERWISE. (REQUISITION, EXPENDITURES, OBLIGATIONS, EMERGENCY APPROPRIATION FUND) CITE: 70 Ohio St. 16-6 [70-16-6], 70 Ohio St. 16-10 [70-16-10] (J. H. JOHNSON)